EXHIBIT 23 ﻿ Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in Registration Statement on FormS-8 (No.333-193545) of FNCB Bancorp, Inc. and Subsidiaries of our reports dated March 10, 2017, relating to the consolidated financial statements and the effectiveness of FNCB Bancorp, Inc. and Subsidiaries’ internal control over financial reporting, which appear in this Form10-K. /s/ Baker Tilly Virchow Krause, LLP Wilkes-Barre, Pennsylvania
